September 3, 2009 Securities and Exchange Commission Division of Corporation Finance Mail Stop Washington, DC 20549 Re:CoConnect, Inc. Gentlemen: We refer to the Form 8-K dated August 12, 2009 of CoConnect, Inc. We have read Item4.01 of such Form 8-K and are in agreement with the statements contained therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, Pollard Kelley Auditing Services, Inc. /s/ Pollard Kelley Auditing Services, Inc.
